Exhibit 10.7

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
the 7th day of November, 2007, by and between STATION CASINOS, INC., a Nevada
corporation (the “Company”), and FRANK J. FERTITTA III (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated May 20, 2003 as amended by that First Amendment to Employment
Agreement dated January 21, 2005 (as so amended, the “Former Agreement”); and

 

WHEREAS, the Executive has agreed to continue his employment with the Company,
and to serve as Chief Executive Officer and Chairman of the Board of the
Company, on the terms and conditions set forth herein; and

 

WHEREAS, the parties to this Agreement desire to replace the Former Agreement in
its entirety with this Agreement, and the Former Agreement shall no longer be of
any force or effect;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each individually a “Party” and together the “Parties”) agree as
follows.

 

1.             DEFINITIONS. In addition to certain terms defined elsewhere in
this Agreement, the following terms shall have the following respective
meanings:

 

1.1           “Affiliate” shall mean any Person controlling, controlled by or
under common control with the Company,

 

1.2           “Base Salary” shall mean the greater of (a) the salary provided
for in Section 3.1 of this Agreement, as the same may be increased thereunder,
(b) any increased salary granted to the Executive by the Board (in accordance
with the terms of the LLC Agreement) or (c) any increased salary provided for in
Section 7.1(a).

 

1.3           “Board” shall mean the Board of Directors of the Company,
including any successor of the Company in the event of a Change in Control.

 

1.4           “Cause” shall mean that the Executive has been found unsuitable to
hold a gaming license by final, non-appealable decision of the Nevada Gaming
Commission.

 

1.5           “Change of Control” shall mean the following:  (A) prior to the
occurrence of an Initial Public Offering (as defined in the LLC Agreement), the
consummation of any transaction (including, without limitation, any merger or
consolidation) as a result of which any “person” or “group” (in each case, as
such term is used in Section 13(d)(3) of the Exchange Act), other than any
Member of HoldCo LLC who is an Existing Equity Holder or Permitted Transferee
(as defined in the LLC Agreement) of such a Member of HoldCo LLC, or an
Affiliate thereof, becomes the “beneficial owner” (as such term is defined in
rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of the total issued and outstanding Class A Units

 

--------------------------------------------------------------------------------


 

and Class B Units of HoldCo LLC; (B) after the occurrence of an Initial Public
Offering, the consummation of any transaction (including, without limitation,
any merger or consolidation) as a result of which any person or group, other
than a Member of HoldCo LLC who is an Existing Equity Holder or Permitted
Transferee of such a Member of HoldCo LLC, or any Affiliate thereof, becomes the
beneficial owner of more than thirty-five percent (35%) of the total issued and
outstanding shares of Voting Stock of the IPO Corporation; or (C) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation) in one or a series of related transactions, of more than 50% (as
measured by fair market value at the time of transfer) of the assets of the
Company to any person (other than the Company or a Company subsidiary), other
than (x) any Member of HoldCo LLC on the date hereof or Permitted Transferee of
such a Member of HoldCo LLC or Affiliate thereof or (y) as part of any financing
transaction engaged in by the Company or a Company subsidiary. In addition, no
Change of Control shall be deemed to have occurred as a result of any
reorganization of or similar transaction engaged in by the Company or any
subsidiary of the Company (including in respect of an Initial Public Offering).
The Executive acknowledges and agrees that the consummation of the transactions
contemplated by that Agreement and Plan of Merger dated February 23, 2007, and
amended as of May 4, 2007, among HoldCo LLC, FCP Acquisition Sub and the Company
shall not constitute a “Change in Control” hereunder.

 

1.6           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.7           “Company Property” shall mean all items and materials provided by
the Company to the Executive, or to which the Executive has access, in the
course of his employment, including, without limitation, all files, records,
documents, drawings, specifications, memoranda, notes, reports, manuals,
equipment, computer disks, videotapes, drawings, blueprints and other documents
and similar items relating to the Company, HoldCo LLC, Affiliates under the
Company’s control, or their respective customers, whether prepared by the
Executive or others, and any and all copies, abstracts and summaries thereof.

 

1.8           “Confidential Information” shall mean all nonpublic and/or
proprietary information respecting the business of the Company, HoldCo LLC or
any Affiliate of either of them, including, without limitation, its products,
programs, projects, promotions, marketing plans and strategies, business plans
or practices, business operations, employees, research and development,
intellectual property, software, databases, trademarks, pricing information and
accounting and financing data. Confidential Information also includes
information concerning the Company’s, HoldCo LLC’s or any Affiliate’s customers,
such as their identity, address, preferences, playing patterns and ratings or
any other information kept by the Company, HoldCo LLC or any Affiliate
concerning its customers whether or not such information has been reduced to
documentary form. Confidential Information does not include information that is,
or becomes, available to the public unless such availability occurs through an
unauthorized act on the part of the Executive.

 

1.9           “Deferred Compensation Plan for Executives” shall mean the
Company’s Deferred Compensation Plan for Executives, effective as of
November 30, 1994, as the same may be amended from time to time.

 

--------------------------------------------------------------------------------


 

1.10         “Disability” shall mean a physical or mental incapacity that
prevents the Executive from performing the essential functions of his position
with the Company for a minimum period of ninety (90) days as determined (a) in
accordance with any long-term disability plan provided by the Company of which
the Executive is a participant, or (b) by the following procedure:  The
Executive agrees to submit to medical examinations by a licensed healthcare
professional selected by the Company, in its sole discretion, to determine
whether a Disability exists. In addition, the Executive may submit to the
Company documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice. Following a determination of a Disability
or lack of Disability by the Company’s or the Executive’s licensed healthcare
professional, the other Party may submit subsequent documentation relating to
the existence of a Disability from a licensed healthcare professional selected
by such other party. In the event that the medical opinions of such licensed
healthcare professionals conflict, such licensed healthcare professionals shall
appoint a third licensed healthcare professional to examine the Executive, and
the opinion of such third licensed healthcare professional shall be dispositive.

 

1.11         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

1.12         “Existing Equity Holders” shall mean (a) the Sponsor Equity Holder
and (b) the Executive, Blake L. Sartini, Delise F. Sartini, Lorenzo J. Fertitta,
Scott M Nielson, William W. Warner and Richard J. Haskins, and their executors,
administrators or the legal representatives of their estates, their heirs,
distributees and beneficiaries, and any trust as to which any of the foregoing
is a settlor or co-settlor and any corporation, partnership or other entity
which is an Affiliate of any of the foregoing, and any lineal descendants of
such persons (but only to the extent that the beneficial ownership of the
Class A Units and/or Class B Units of HoldCo LLC held by such lineal descendants
was directly received by gift, trust or sale from any such person).

 

1.13         “Good Reason” shall mean and exist if, without the Executive’s
prior written consent, one or more of the following events occurs:

 

(a)           the Executive is not appointed to or is otherwise removed from the
office(s) provided for in Section 2.3, for any reason other than the termination
of his employment;

 

(b)           the Executive is assigned any duties or responsibilities that are
inconsistent with the scope of duties and responsibilities associated with the
Executive’s position as described in Section 2.3;

 

(c)           unless the Minimum Ownership Threshold is not satisfied, the
Company gives the Executive notice pursuant to Section 2.2 that it does not
intend to extend the Term of Employment for an additional five year period;

 

(d)           the Executive is not appointed to or is removed from membership on
the Board other than for Cause;

 

(e)           the Executive is required to relocate from, or maintain his
principal office outside of, Las Vegas, Nevada;

 

--------------------------------------------------------------------------------


 

(f)            the Executive suffers a material reduction in the authorities,
duties or responsibilities associated with his position as described in
Section 2.3;

 

(g)           the Executive’s Base Salary is decreased by the Company or is not
increased as provided for in Section 3.1 and/or Section 7.1(a);

 

(h)           the Executive is excluded from participation in any employee
benefit or incentive plan or program (other than equity-based compensation)
offered to other executives of the Company or his benefits or opportunities
under any employee benefit or incentive plan or program of the Company is or are
materially reduced;

 

(i)            the Executive is not permitted to participate in the Deferred
Compensation Plan for Executives or any other incentive compensation plans or
programs offered by the Company to senior executives;

 

(j)            the Company fails to pay the Executive any deferred payments that
have become payable under the Deferred Compensation Plan for Executives or any
other bonus or incentive plans;

 

(k)           the Company fails to reimburse the Executive for business expenses
in accordance with the Company’s policies, procedures or practices;

 

(l)            the Company fails to agree to or to actually indemnify the
Executive for his actions and/or inactions, as either a director or officer of
the Company, to the fullest extent permitted by Nevada law and the Company’s
by-laws, and/or the Company fails to maintain reasonably sufficient levels of
directors’ and officers’ liability insurance coverage for the Executive when
such insurance is available;

 

(m)          the Company fails to make any of the payments or to provide any of
the benefits required under Section 7.1; or

 

(n)           the Company fails to obtain a written agreement satisfactory to
the Executive from any successor or assign of the Company to assume and perform
this Agreement.

 

For purposes of this Agreement, a determination by the Executive that the
Executive has “Good Reason” shall be final and binding on the Company and the
Executive absent a showing of bad faith on the part of the Executive; provided,
however, that if the occurrence of any of the events listed in this Section 1.13
is the result of, or caused by, the actions, or failure to act, of the Executive
or Lorenzo J. Fertitta, then the occurrence of such events(s) shall not
constitute “Good Reason” for purposes of this Agreement.

 

1.14         “HoldCo LLC” shall mean Fertitta Colony Partners LLC.

 

1.15         “IPO Corporation” shall mean the Company (or Affiliate thereof)
which is the issuer of the equity interests offered and sold in the Initial
Public Offering.

 

--------------------------------------------------------------------------------


 

1.16         “LLC Agreement” shall mean that Second Amended and Restated
Operating Agreement of Fertitta Colony Partners LLC, dated of even date
herewith, as the same may be amended from time to time in accordance with the
terms thereof.

 

1.17         “Minimum Annual Bonus” shall mean an amount equal to fifty percent
(50%) of the Executive’s then current Target Annual Bonus.

 

1.18         “Minimum Ownership Threshold” shall mean the direct or indirect
ownership by the Executive and Lorenzo J. Fertitta, in the aggregate, of not
less than two and one-half percent (2.5%) of the outstanding Class A Units of
HoldCo LLC, including any successor of the Company in the event of a Change in
Control.

 

1.19         “Person” shall mean any individual, firm, partnership, association,
trust, company, corporation or other entity.

 

1.20         “Pro Rata Annual Bonus” shall mean the amount of Annual Bonus,
multiplied by a fraction, the numerator of which is the number of days in such
year during which the Executive was actually employed by the Company (or its
predecessor) and the denominator of which is 365.

 

1.21         “Special Long-Term Disability Plan” shall mean the Company’s
Special Long-Term Disability Plan, effective as of November 30, 1994, as the
same may be amended from time to time.

 

1.22         “Sponsor Equity Holder” shall mean the affiliates of Colony
Capital, LLC, including FC Investor, LLC and its affiliated funds and controlled
accounts.

 

1.23         “Supplemental Executive Retirement Plan” shall mean the Company’s
Supplemental Executive Retirement Plan, effective as of November 30, 1994, as
amended by that First Amendment to Supplemental Executive Retirement Plan,
effective as of January 21, 2005, as the same may be amended from time to time.

 

1.24         “Target Annual Bonus” shall mean an amount that is no less than two
hundred percent (200%) of the Executive’s then current Base Salary.

 

1.25         “Term of Employment” shall mean the period specified in
Section 2.2.

 

1.26         “Voting Stock” shall mean capital stock or other equity interests
of any class or classes whose holders are entitled under ordinary circumstances
(irrespective of whether at the time stock or other equity interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency) to vote for the election of a majority of the
directors, managers, trustees or other governing body of such Person.

 

2.             TERM OF EMPLOYMENT, POSITIONS AND RESPONSIBILITIES.

 

2.1           Employment Accepted. The Company hereby employs the Executive, and
the Executive hereby accepts employment with the Company, for the Term of
Employment, in the positions and with the duties and responsibilities set forth
in Section 2.3, and upon such other terms and conditions as are stated in this
Agreement. The Former Agreement is hereby deemed to be superceded by this
Agreement and shall no longer be in force or effect.

 

2.2           Term of Employment. The initial Term of Employment shall commence
upon the date of this Agreement and, unless earlier terminated pursuant to the
provisions of this Agreement, shall terminate upon the close of business on the
day immediately preceding the fifth anniversary of the date of this Agreement;
provided, however, that the initial Term of Employment shall automatically be
extended for successive five-year periods if neither Party has advised the other
in writing in accordance with Section 13 at least six (6) months prior to the
end of the then current Term of Employment that such Term of Employment will not
be extended for an additional five (5) year period and, provided, further, so
long as the Minimum Ownership Threshold is satisfied, the Company shall have no
right to provide a notice of non-extension to the Executive. In the event that
such notice is given, (i) the Executive’s employment shall terminate upon the
close of business on the day immediately preceding the expiration of the then
current Term of Employment, and (ii) the Executive shall not be entitled to any
additional compensation hereunder after the expiration thereof, but such
termination of employment shall not otherwise affect accrued but unpaid
compensation or benefits provided under this Agreement or pursuant to any
Company plan or program.

 

2.3           Title and Responsibilities. During the Term of Employment, the
Executive shall be employed as the Chief Executive Officer and Chairman of the
Board and shall serve as a member of the Board. In carrying out his duties under
this Agreement, the Executive shall only report to the Board. During the Term of
Employment, the Executive shall devote reasonable time and attention to the
business and affairs of the Company and shall use his best efforts, skills and
abilities to promote the Company’s interests. Anything herein to the contrary
notwithstanding, the Executive shall not be precluded from engaging in
charitable and community affairs and managing his personal investments. It is
expressly understood and agreed that, to the extent any such activities have
been conducted by the Executive prior to the date of this Agreement and
disclosed to the Board, the continued conduct of such activities (or activities
similar in nature and scope thereto) after the date of this Agreement shall be
deemed not to interfere with the Executive’s duties and obligations to the
Company under this Agreement. The Executive may serve as a member of the board
of directors of other corporations, subject to the approval of a majority of the
Board, which approval shall not be unreasonably withheld or delayed.

 

3.             COMPENSATION.

 

3.1           Base Salary. During the Term of Employment, the Executive shall be
entitled to receive a base salary payable no less frequently than in equal
bi-weekly installments at an annualized rate of no less than (a) $2,500,000
during the first year of the Term of Employment; (b)  $2,750,000 during the
second year of the Term of Employment; (c) $3,000,000 during the third year of
the Term of Employment; (d) $3,250,000 during the fourth year of the Term of

 

--------------------------------------------------------------------------------


 

Employment; and (e) $3,500,000 during the fifth year of the Term of Employment
(the “Base Salary”). Following the fifth year of the Term of Employment, the
Base Salary shall be reviewed annually for increase (but not decrease) in the
discretion of the Board; provided, however, that the Base Salary shall be
increased by a minimum of five percent (5%) per year following the fifth year of
the Term of Employment, (which guaranteed minimum increases shall continue
through the reminder of the Term of Employment). In conducting any such annual
review, the Board shall take into account any change in the Executive’s
responsibilities, increases in the compensation of other executives of the
Company or any Affiliate (or any competitor(s) of either or both), the
performance of the Executive and/or other pertinent factors. Such increased Base
Salary shall then constitute the Executive’s “Base Salary” for purposes of this
Agreement.

 

3.2           Annual Bonus. The Company shall pay the Executive an annual bonus
(the “Annual Bonus”) for each calendar year ending during the Term of Employment
in an amount that will be determined by the Board based on the Executive’s
performance; provided, however, that the Annual Bonus for each such calendar
year shall be no less than the Minimum Annual Bonus. The Annual Bonus awarded to
the Executive shall be paid at the same time as annual bonuses are paid to other
senior officers of the Company, and in any event no later than March 1 of the
year following the calendar year in which such bonus is earned, unless the
Executive has elected to defer receipt of all or part of the bonus amounts to
which he is entitled in respect of any such calendar year, in accordance with
the terms and provisions of any deferred compensation program maintained by the
Company.

 

3.3           Supplemental Performance Bonus. In addition to the Annual Bonus,
the Company shall also pay to the Executive a supplemental performance bonus
(the “Supplemental Performance Bonus”) for each calendar year ending during the
Term of Employment in the event that the Company and its subsidiaries, on a
consolidated basis, exceed the target financial performance benchmarks
established pursuant to clause (ii) of Schedule II of the LLC Agreement, (as the
same may be subject to equitable adjustment thereunder), for such calendar year
by ten percent (10%) or more.

 

3.4           Deferred Compensation. The Executive shall be eligible to
participate in the Company’s Deferred Compensation Plan for Executives, and any
other deferred compensation plans that the Company may adopt for executives,
pursuant to the terms of the plans.

 

4.             EMPLOYEE BENEFIT PROGRAMS.

 

4.1           Pension and Welfare Benefit Plans. During the Term of Employment,
the Executive shall be entitled to participate in all employee benefit programs
made available to the Company’s executives or salaried employees generally, as
such programs may be in effect from time to time, including, without limitation,
pension and other retirement plans, profit sharing plans, group life insurance,
group health insurance, accidental death and dismemberment insurance, long-term
disability, sick leave (including salary continuation arrangements), vacations,
holidays and other employee benefit programs sponsored by the Company; provided,
however, that the Executive shall not be entitled to receive any equity-based
compensation (other than the equity-based compensation provided to the Executive
under the terms of the LLC Agreement) without the approval of a Supermajority
(as defined in the LLC Agreement) of the Board of Managers of HoldCo LLC.

 

--------------------------------------------------------------------------------


 

4.2           Additional Pension and Welfare Benefits. In addition to the
foregoing, the Company shall provide the Executive with the following benefits:

 

(a)           Executive Group Health Insurance coverage pursuant to such plan or
plans as the Company may select and which shall be fully paid for by the
Company;

 

(b)           full salary continuation during the first ninety (90) days of any
physical or mental incapacity that prevents the Executive from performing his
duties and, for any Disability that continues thereafter, benefits pursuant to
the Company’s Special Long-Term Disability Plan and any other long-term
disability benefits pursuant to any other disability plan of which the Executive
is a participant;

 

(c)           an annual supplemental retirement benefit as set forth in the
Supplemental Executive Retirement Plan, in addition to any other benefit
pursuant to any other retirement plan under which the Executive is covered;
provided, however, that the Supplemental Executive Retirement Plan may not be
amended or modified in any respect without the prior written consent of the
Executive;

 

(d)           life insurance coverage in an aggregate amount of not less than
$70,000,000 through individual and/or group policies, including split dollar
policies and term life policies; and

 

(e)           the Executive shall be eligible to participate in any long-term
compensation programs maintained by the Company to the extent provided in the
applicable plan documents.

 

5.             BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES.

 

5.1           Expense Reimbursement; Security Arrangements. During the Term of
Employment, the Executive shall be entitled to receive reimbursement by the
Company for all reasonable out-of-pocket expenses incurred by him in performing
services under this Agreement, subject to providing the proper documentation of
said expenses. During the Term of Employment, the Company shall also provide the
Executive, if he so chooses, with security arrangements similar to these in
effect for the Executive as of the date of this Agreement at his residences and
when traveling (for both business and personal purposes); provided, however,
that any security equipment installed at such residences shall become the sole
property of the Executive upon the expiration or earlier termination of this
Agreement.

 

5.2           Perquisites. During the Term of Employment, the Executive shall
also be entitled to any of the Company’s executive perquisites in accordance
with the terms and provisions of the applicable policies, including, without
limitation:

 

(a)           use of an automobile;

 

(b)           payment or reimbursement of the cost of an annual physical
examination;

 

(c)           vacation of at least four (4) weeks per year;

 

--------------------------------------------------------------------------------


 

(d)           payment or reimbursement of initiation fees and annual membership
fees and assessments for a country club, a luncheon club and a physical fitness
program of the Executive’s choice; and

 

(e)           payment or reimbursement of fees and expenses, up to a maximum
amount of $10,000.00, incurred in connection with having this Agreement reviewed
by legal counsel prior to execution.

 

6.             TERMINATION OF EMPLOYMENT.

 

6.1           Termination Due to Death or Disability. The Executive’s employment
shall be terminated immediately in the event of his death or Disability. In the
event of a termination due to the Executive’s death or Disability, the Executive
or his estate, as the case may be, shall be entitled, in lieu of any other
compensation whatsoever, to:

 

(a)           Base Salary at the rate in effect at the time of his termination
for a period of twenty-four (24) months following the termination of employment;

 

(b)           any Annual Bonus and Supplemental Performance Bonus awarded but
not yet paid;

 

(c)           a Pro Rata Annual Bonus for the fiscal year in which death or
Disability occurs;

 

(d)           any deferred compensation or bonuses, including interest or other
credits on the deferred amounts to the extent provided in the plans or programs
providing for deferral;

 

(e)           immediate vesting of all restricted stock, stock options, phantom
stock units, stock appreciation rights and similar stock-based or
performance-based interests, which stock options, stock appreciation rights and
similar exercisable interests shall continue to be and shall remain exercisable
for the remaining term of such stock options, stock appreciation rights and
similar exercisable interests, as applicable, as set forth in the agreement
granting or otherwise awarding such stock option, stock appreciation right or
similar exercisable interest as if no termination of employment had occurred;

 

(f)            reimbursement for expenses incurred but not paid prior to such
termination of employment;

 

(g)           in the case of Disability, (i) continuation of the Executive’s
health and welfare benefits at the level in effect on the date of termination
through the end of the 60th month following the termination of the Executive’s
employment, or (ii) at the Executive’s option, a lump-sum payment to the
Executive of the economic equivalent thereof, as if the Executive’s employment
had continued during such period; and

 

(h)           such rights to other compensation and benefits as may be provided
in applicable plans and programs of the Company, including, without limitation,
applicable

 

--------------------------------------------------------------------------------


 

employee benefit plans and programs, according to the terms and provisions of
such plans and programs.

 

6.2           Termination by the Company for Cause. The Company may terminate
the Executive for Cause at any time during the Term of Employment by giving
written notice of the Executive in the event (and only in the event) that the
Executive has been found unsuitable to hold a gaming license by a final,
non-appealable decision of the Nevada Gaming Commission. In the event of a
termination for Cause, the Executive shall be entitled, in lieu of any other
compensation whatsoever, to:

 

(a)           Base Salary at the rate in effect at the time of his termination
through the date of termination of employment;

 

(b)           any Annual Bonus and Supplemental Performance Bonus awarded but
not yet paid;

 

(c)           any deferred compensation or bonuses, including interest or other
credits on the deferred amounts to the extent provided in the plans or programs
providing for deferral;

 

(d)           reimbursement for expenses incurred but not paid prior to such
termination of employment; and

 

(e)           such rights to other benefits as may be provided in applicable
plans and programs of the Company, including, without limitation, applicable
employee benefit plans and programs, according to the terms and conditions of
such plans and programs.

 

6.3           Termination by the Executive Without Good Reason Prior to a Change
in Control. The Executive may terminate his employment on his own initiative for
any reason prior to a Change in Control upon one hundred eighty (180) days’
prior written notice to the Company; provided, however, that during such notice
period, the Executive shall reasonably cooperate with the Company (at no cost to
the Executive) in minimizing the effects of such termination on the Company and
its subsidiaries. Such termination shall have the same consequences as a
termination for Cause under Section 6.2.

 

6.4           Termination by the Company Without Cause Prior to Change in
Control. Notwithstanding any other provision of this Agreement, the Company may
terminate the Executive’s employment without Cause, other than due to death or
Disability, at any time during the Term of Employment that the Minimum Ownership
Threshold is not satisfied by giving written notice to the Executive. In the
event of such termination, the Executive shall be entitled, in lieu of any other
compensation whatsoever, to:

 

(a)           a lump-sum payment equal to four times two hundred twenty percent
(220%) of the Executive’s Base Salary at the rate in effect at the time of his
termination;

 

(b)           any Annual Bonus and Supplemental Performance Bonus awarded but
not yet paid;

 

--------------------------------------------------------------------------------


 

(c)           a Pro-Rata Annual Bonus for the fiscal year in which such
termination of employment occurs;

 

(d)           any deferred bonus, including interest or other credits on the
deferred amounts, to the extent provided in the Deferred Compensation Plan for
Executives;

 

(e)           immediate vesting of all restricted stock, stock options, phantom
stock units, stock appreciation rights and similar stock-based or
performance-based interests, which stock options, stock appreciation right and
similar exercisable interests shall continue to be and shall remain exercisable
for the remaining term of such stock options, stock appreciation rights and
similar exercisable interests, as applicable, as set forth in the agreement
granting or otherwise awarding such stock option, stock appreciation right or
similar exercisable interest as if no termination of employment had occurred;

 

(f)            reimbursement of expenses incurred but not paid prior to such
termination of employment;

 

(g)           (i) continuation of all benefits provided to the Executive
pursuant to Section 4.2, including, without limitation, the Executive’s group
health insurance and participation in the Company’s Special Long-Term Disability
Plan and any other long-term disability insurance generally provided to senior
executives of the Company, at the level in effect at the time of his termination
of employment, through the end of the 60th month following such termination, or
(ii) at the Executive’s option, a lump-sum payment to the Executive of the
economic equivalent thereof, as if such Executive were employed during such
period; and

 

(h)           such rights to other benefits as may be provided in applicable
plans and programs of the Company, including, without limitation, applicable
employee benefit plans and programs, according to the terms and conditions of
such plans and programs.

 

For the avoidance of doubt, so long as the Minimum Ownership Threshold is
satisfied, the Company shall have no right to terminate the Executive without
Cause under this Agreement.

 

6.5           Termination by the Executive With Good Reason Prior to a Change in
Control. The Company covenants and agrees that it will not take any action, or
fail to take any action, that will provide Good Reason for the Executive to
terminate this Agreement. In the event that the Company takes such action, or
fails to take such action, in violation of the proceeding sentence, then in
addition to any other remedies available to the Executive at law or in equity,
the Executive may terminate his employment on his own initiative for Good Reason
at any time prior to a Change in Control upon thirty (30) days prior written
notice to the Company. Such termination shall have the same consequences as a
termination without Cause under Section 6.4.

 

7.             CHANGE IN CONTROL.

 

7.1           Change in Control. Immediately upon a Change in Control, in
addition to any other compensation or benefits payable pursuant to this
Agreement or otherwise, the Executive shall be entitled to:

 

--------------------------------------------------------------------------------


 

(a)           an Annual Bonus of at least one hundred twenty percent (120%) of
his then applicable Base Salary;

 

(b)           immediate vesting of all benefits, without penalty or reduction in
rights or benefits, including, without limitation, immediate vesting of all
restricted stock, stock options, phantom stock units, stock appreciation rights
and similar stock-based or performance-based interests, which stock options,
stock appreciation rights and similar exercisable interests shall continue to be
and shall remain exercisable for the remaining term of such stock options, stock
appreciation rights and similar exercisable interests, as applicable, as set
forth in the agreement granting or otherwise awarding such stock option, stock
appreciation right, or similar exercisable interest;

 

(c)           a lump-sum payment to the Executive of the economic equivalent of
the Executive receiving payments under the Supplemental Executive Retirement
Plan for a period of fifteen (15) years (with such amount to be determined as if
the Executive were immediately eligible for retirement under such Plan as of his
termination date without penalty for early retirement); provided, however, that
all of the Executive’s rights under such Plan shall terminate upon receiving
such lump-sum payment;

 

(d)           immediate vesting of any deferred compensation or bonuses,
including interest or other credits on the deferred amount to the extent
provided in the plans or programs providing for deferral;

 

(e)           (i) continued funding of the Executive’s split dollar and term
life insurance policies and any other life insurance policies maintained by the
Company on behalf of the Executive as of the date of the Change in Control, as
if the Executive were employed by the Company through the maturity date of such
policies or payment in full of all premium obligations under such policies, or
(ii) at the Executive’s option, a lump-sum payment to the Executive of the
economic equivalent thereof, as if the Executive were employed by the Company
through the maturity date of such policies; and

 

(f)            such rights to other benefits as may be provided in applicable
plans and programs of the Company, including, without limitation, applicable
employee benefit plans and programs, according to the terms and conditions of
such plans and programs.

 

7.2           Termination of the Executive’s Employment After a Change in
Control. If subsequent to a Change in Control, the Executive’s employment is
terminated by the Company without Cause (which termination may only occur if the
Executive fails to satisfy the Minimum Ownership Threshold at the time of such
termination) or by the Executive for Good Reason, the Executive shall be
entitled, in addition to any compensation and benefits provided pursuant to
Section 7.1 above, to:

 

(a)           a lump-sum payment equal to the greater of (i) four (4) times two
hundred twenty percent (220%) of his Base Salary at the time of the Change in
Control or (ii) four (4) times two hundred twenty percent (220%) of his Base
Salary at the time of the termination of his employment;

 

--------------------------------------------------------------------------------


 

(b)           any Annual Bonus and Supplemental Performance Bonus awarded but
not yet paid;

 

(c)           a Pro Rata Annual Bonus for the fiscal year in which such
termination of employment occurs;

 

(d)           (i) continuation of all employee benefits provided to the
Executive pursuant to Section 4.2 for a period of sixty (60) months following
such termination of employment, or (ii) at the Executive’s option, a lump-sum
payment to the Executive of the economic equivalent thereof, as if the Executive
were an employee of the Company during such period; and

 

(e)           reimbursement of expenses incurred but not paid prior to such
termination of employment.

 

For the avoidance of doubt, so long as the Minimum Ownership Threshold is
satisfied, the Company shall have no right to terminate the Executive without
Cause under this Agreement.

 

7.3           Termination by Executive without Good Reason After a Change in
Control. If the Executive terminates his employment without Good Reason
following a Change in Control, in addition to any compensation and benefits
provided pursuant to Section 7.1, but in lieu of any other compensation and
benefits whatsoever, he shall be entitled to the following:

 

(a)           if such termination occurs in the first twelve (12) months
following a Change in Control, the Executive shall be entitled to (i) a lump-sum
payment equal to eighty percent (80%) of the amount payable to the Executive
pursuant to Section 7.2(a), and (ii) all of the benefits provided in
Sections 6.4(a), (b), (d) and (e);

 

(b)           if such termination occurs at any time after the first twelve
(12) months following a Change in Control, the Executive shall be entitled to
(i) one hundred percent (100%) of the amount payable to the Executive pursuant
to Section 7.2(a), and (ii) all of the benefits provided in Sections 6.4 (a),
(b), (d) and (e); and

 

(c)           in either instance, the Executive shall be entitled to such rights
to benefits as may be provided in applicable plans and programs of the Company,
including, without limitation, applicable employee benefit plans and programs,
according to the terms and conditions of such plans and programs; and

 

(d)           reimbursement of expenses incurred but not paid prior to such
termination of employment.

 

7.4           Termination for Other Reasons After a Change in Control. If the
Executive’s employment is terminated by the Company for any reason not provided
by Section 7.2 or Section 7.3, his rights shall be determined in accordance with
the applicable subsection of Section 6.

 

7.5           Funding of Payments. All payments payable to the Executive
pursuant to this Section 7, except for payments payable as a lump sum, shall be
made to a trust which shall be

 

--------------------------------------------------------------------------------


 

established for such purpose and shall provide for Towers Perrin (or such other
trustee mutually acceptable to the Company and the Executive) to serve as the
trustee thereof.

 

8.             CONDITIONS TO PAYMENTS.

 

8.1           Timing of Payments. Unless otherwise provided herein, any payments
to which the Executive shall be entitled under Sections 6 and 7 following the
termination of his employment shall be made as promptly as possible and in no
event later than five (5) business days following such termination of
employment.

 

8.2           No Mitigation; No Offset. In the event of any termination of
employment under Sections 6 or 7, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due to the
Executive on account of any remuneration attributable to any subsequent
employment that the Executive may obtain. Any amounts payable to the Executive
are in the nature of severance payments, or liquidated damages, or both, and are
not in the nature of a penalty.

 

9.             SPECIAL REIMBURSEMENT.

 

9.1           If any payment or benefit paid or payable, or received or to be
received, by or on behalf of the Executive, whether any such payments or
benefits are pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement of or with the Company, any Affiliate, any Person, or
otherwise (the “Total Payments”), will or would be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), the Company shall pay
to the Executive an additional amount (the “Gross-Up Payment”) such that, after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes) imposed upon or in respect of the Total
Payments and the Gross-Up Payments, including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and any
Excise Tax imposed thereon, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments.

 

9.2           For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax,

 

(a)           the Total Payments shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the opinion of tax counsel selected by
the Company and reasonably acceptable to the Executive (which opinion shall be
provided to the Executive) such Total Payments (in whole or in part) (i) do not
constitute parachute payments, including (without limitation) by reason of
Section 280G(b)(4)(A) of the Code, (ii) such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, or (iii) are not, in
the opinion of legal counsel, otherwise subject to the Excise Tax, and

 

(b)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

 

--------------------------------------------------------------------------------


 

9.3           In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder, the Executive shall repay to
the Company, at the time that the amount of such reduction in Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of the Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the initial
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
accordance with Section 9.1 in respect of such excess Excise Tax (plus any
interest, penalties or additions payable by the Executive with respect to such
excess Excise Tax) at the time that the amount of such excess Excise Tax is
finally determined. The Executive and the Company shall each reasonably
cooperate with each other in connection with any administrative or judicial
proceedings concerning the existence or amount of any such subsequent liability
for Excise Tax with respect to the Total Payments.

 

10.           INDEMNIFICATION.

 

10.1         General. The Company agrees that if the Executive is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (an “Indemnifiable Action”), by
reason of the fact that he is or was a director or officer of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Indemnifiable Action is alleged action
in an official capacity as a director, officer, member, employee or agent he
shall be indemnified and held harmless by the Company to the fullest extent
authorized by Nevada law and the Company’s by-laws, as the same exist or may
hereafter be amended (but, in the case of any such amendment to the Company’s
by-laws, only to the extent such amendment permits the Company to provide
broader indemnification rights than the Company’s by-laws permitted the Company
to provide before such amendment), against all expense, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) incurred or
suffered by the Executive in connection therewith.

 

10.2         Procedure. The indemnification provided pursuant to this Section 10
shall be subject to the following conditions:

 

(a)           The Executive must promptly give the Company written notice of any
actual or threatened Indemnifiable Action and, upon providing such notice, the
Executive shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption in reaching any contrary determination; provided, however, that the
Executive’s failure to give such notice shall not affect the Company’s
obligations hereunder;

 

(b)           The Company will be permitted, at its option, to participate in,
or to assume, the defense of any Indemnifiable Action, with counsel approved by
the Executive; provided, however, that (i) the Executive shall have the right to
employ his own counsel in such Indemnifiable Action at the Executive’s expense;
and (ii) if (A) the

 

--------------------------------------------------------------------------------


 

retention of counsel by the Executive has been previously authorized by the
Company, (B) the Executive shall have concluded, based on the advice of his
legal counsel, that there may be a conflict of interest between the Company and
the Executive in the conduct of any such defense, or (C) the Company shall not,
in fact, have retained counsel to assume the defense of such Indemnifiable
Action, the fees and expenses of the Executive’s counsel shall be at the expense
of the Company; and provided, further, that the Company shall not settle any
action or claim that would impose any limitation or penalty on the Executive
without obtaining the Executive’s prior written consent, which consent shall not
be unreasonably withheld;

 

(c)           The Executive must provide reasonable cooperation to the Company
in the defense of any Indemnifiable Action; and

 

(d)           The Executive must refrain from settling any Indemnifiable Action
without obtaining the Company’s prior written consent, which consent shall not
be unreasonably withheld.

 

10.3         Advancement of Costs and Expenses. The Company agrees to advance
all costs and expenses referred to in Sections 10.1 and 10.6; provided, however,
that the Executive agrees to repay to the Company any amounts so advanced only
if, and to the extent that, it shall ultimately be determined by a court of
competent jurisdiction that the Executive is not entitled to be indemnified by
the Company as authorized by this Agreement. The advances to be made hereunder
shall be paid by the Company to or on behalf of the Executive within twenty
(20) days following delivery of a written request therefor by the Executive to
the Company. The Executive’s entitlement to advancement of costs and expenses
hereunder shall include those incurred in connection with any action, suit or
proceeding by the Executive seeking a determination, adjudication or arbitration
in award with respect to his rights and/or obligations under this Section 10.

 

10.4         Non-Exclusivity of Rights. The right to indemnification and the
payment of expenses incurred in defending an Indemnifiable Action in advance of
its final disposition conferred in this Section 10 shall not be exclusive of any
other right which the Executive may have or hereafter may acquire under any
statute, provision of the certificate of incorporation or by-laws of the
Company, agreement, vote of stockholders or disinterested directors or
otherwise.

 

10.5         D&O Insurance. The Company will maintain a directors’ and officers’
liability insurance policy covering the Executive that provides coverage that is
reasonable in relation to the Executive’s position during the Term of
Employment.

 

10.6         Witness Expenses. Notwithstanding any other provision of this
Agreement, the Company shall indemnify the Executive if and whenever he is a
witness or threatened to be made a witness to any action, suit or proceeding to
which the Executive is not a party, by reason of the fact that the Executive is
or was a director or officer of the Company or its Affiliates or by reason of
anything done or not done by him in such capacity, against all expense,
liability and loss incurred or suffered by the Executive in connection
therewith; provided, however, that if the Executive is no longer employed by the
Company, the Company will compensate him, on an

 

--------------------------------------------------------------------------------


 

hourly basis, for all time spent, at either his then current compensation rate
or his Base Salary at the rate in effect as of the termination of his
employment, whichever is higher.

 

10.7         Survival. The provisions of this Section 10 shall survive the
expiration or earlier termination of this Agreement, regardless of the reason
for such termination.

 

11.           CONFIDENTIAL INFORMATION.

 

11.1         Confidential Information. The Executive understands and
acknowledges that Confidential Information constitutes a valuable asset of the
Company and its Affiliates and may not be converted to the Executive’s own or
any third party’s use. Accordingly, the Executive hereby agrees that he shall
not, directly or indirectly, during the Term of Employment or for a period of
twelve (12) months after the termination of his employment, disclose any
Confidential Information to any Person not expressly authorized by the Company
to receive such Confidential Information. The Executive further agrees that he
shall not, directly or indirectly, during the Term of Employment or for a period
of twelve (12) months after the termination of his employment, use or make use
of any Confidential Information in connection with any business activity other
than that of the Company. The Parties acknowledge and agree that this Agreement
is not intended to, and does not, alter either the Company’s rights or the
Executive’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices.

 

11.2         Company Property. All Company Property is and shall remain
exclusively the property of the Company. Unless authorized in writing to the
contrary, the Executive shall promptly, and without charge, deliver to the
Company on the termination of employment hereunder, or at any other time the
Company may so request, all Company Property that the Executive may then possess
or have under his control.

 

11.3         Required Disclosure. In the event the Executive is required by law
or court order to disclose any Confidential Information or to produce any
Company Property, the Executive shall promptly notify the Company of such
requirement and provide the Company with a copy of any court order or of any law
which requires such disclosure and, if the Company so elects, to the extent
permitted by applicable law, give the Company an adequate opportunity, at its
own expense, to contest such law or court order prior to any such required
disclosure or production by the Executive.

 

11.4         Survival. The Executive agrees that the provisions of this
Section 11 shall survive the termination of this Agreement and the termination
of the Executive’s employment to the extent provided above.

 

12.           DISPUTE RESOLUTION; FEES. Except as otherwise provided in
Section 10.3, the Company agrees that in the event the Executive finds it
necessary to initiate any legal action to obtain any payments, benefits or
rights provided by this Agreement to him, the Company shall reimburse the
Executive for all attorney’s fees and other related expenses incurred by him to
the extent the Executive is successful in such action.

 

13.           NOTICES. All notices, demands and requests required or permitted
to be given to either Party under this Agreement shall be in writing and shall
be deemed to have been given when

 

--------------------------------------------------------------------------------


 

delivered personally or sent by certified or registered mail, postage prepaid,
return receipt requested, duly addressed to the Party concerned at the address
indicated below or to such changed address as such Party may subsequently give
notice of:

 

If to the Company:

Station Casinos, Inc.

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attention: General Counsel

 

 

 

 

With a copy to:

Milbank, Tweed, Hadley & McCloy LLP

 

601 South Figueroa Street, 30th Floor

 

Los Angeles, California 90017

 

Attention: Kenneth J. Baronsky

 

 

If to the Executive:

Frank J. Fertitta III

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

14.           EMPLOYEE BENEFIT PLAN DOCUMENTS. In the event that any provision
of this Agreement conflicts with the terms and provisions of any employee
benefit plan document, the provisions of this Agreement shall govern; and the
Company shall take any and all actions that may be necessary, including
amendment of any plan document, to the extent necessary to effect the provision
of benefits expressly provided upon termination of the Executive’s employment
pursuant to Sections 6 and 7.

 

15.           BENEFICIARIES/REFERENCES. The Executive shall be entitled to
select a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
by giving the Company written notice thereof. In the event of the Executive’s
death or a judicial determination of his incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

 

16.           SURVIVORSHIP. The respective rights and obligations of the Parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 16 are in addition to the survivorship provisions of
any other Section of this Agreement.

 

17.           REPRESENTATIONS AND WARRANTIES. Each Party represents and warrants
that he or it is fully authorized and empowered to enter into this Agreement and
that the performance of his or its obligations under this Agreement will not
violate any agreement between that Party and any other Person.

 

18.           ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Parties with respect thereto. No
representations, inducements, promises or agreements not embodied herein shall
be of any force or effect.

 

--------------------------------------------------------------------------------


 

19.           ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs and assigns; provided, however, that no rights or obligations of the
executive under this Agreement may be assigned or transferred by the Executive,
other than rights to compensation and benefits hereunder, which may be
transferred only by will or operation of law and subject to the limitations of
this Agreement; and provided, further, that no rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company under this
Agreement, either contractually or as a matter of law. Upon the consummation of
the Initial Public Offering, this Agreement shall be assumed by the
IPO Corporation and the Company and any other Company Affiliate having
obligations hereunder shall thereupon be released from any liabilities or
obligations hereunder.

 

20.           AMENDMENT OR WAIVER. No provision in this Agreement may be amended
or waived unless such amendment or waiver is agreed to in writing, signed by
both Parties. No waiver by one Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. No failure of the Company to exercise
any power given it hereunder or to insist upon strict compliance by the
Executive with any obligation hereunder, and no custom or practice at variance
with the terms hereof, shall constitute a waiver of the right of the Company to
demand strict compliance with the terms hereof.

 

21.           SEVERABILITY. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

 

22.           SECTION 409A. Notwithstanding anything in this Agreement to the
contrary, no payment under this Agreement shall be made to the Executive at a
time or in a form that would subject Executive to the penalty tax of Section
409A of the Code (the “409A Tax”). If any payment under any other provision of
this Agreement would, if paid at the time or in the form called for under such
provision, subject the Executive to the 409A Tax, such payment (the “Deferred
Amount”) shall instead be paid at the earliest time that it could be paid
without subjecting the Executive to the 409A Tax, and shall be paid in a form
that would not subject the Executive to the 409A Tax. The Deferred Amount shall
accrue simple interest at the prime rate of interest as published by Bank of
America N.A. (or its successor) during the deferral period and shall be paid
with the Deferred Amount. The Company will place an amount in a “rabbi trust”
with Towers Perrin (or such other trustee mutually acceptable to the Company and
the Executive) equal to the Deferred Amount, plus the interest that will accrue
thereon.

 

23.           GOVERNING LAW. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of Nevada without
reference to the principles of conflict of laws thereof. In the event of any
dispute or controversy arising out of or relating to

 

--------------------------------------------------------------------------------


 

this Agreement, the Parties mutually and irrevocably consent to, and waive any
objection to, the exclusive jurisdiction of any court of competent jurisdiction
in Clark County, Nevada, to resolve such dispute or controversy.

 

24.           HEADINGS. The headings of the Sections and Sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

 

25.           COUNTERPARTS. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same Agreement with the same effect as if all Parties had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement and reattached to any other counterpart of this
Agreement identical in form hereto but having attached to it one or more
additional signature pages.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

STATION CASINOS, INC.

 

 

 

 

 

By:

/s/ Richard J. Haskins

 

 

Name:

Richard J. Haskins

 

Title:

Executive Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

/s/ Frank J. Fertitta III

 

 

FRANK J. FERTITTA III

 

--------------------------------------------------------------------------------


 

GUARANTEE

 

Fertitta Colony Partners LLC, a Nevada limited liability company, hereby, to the
fullest extent permitted by applicable law, irrevocably and unconditionally
guarantees to the Executive the prompt performance and payment in full when due
of all obligations of the Company to the Executive under this Employment
Agreement; provided, however, that upon an Initial Public Offering, such
guarantee shall automatically terminate and be of no further force or effect.

 

 

 

FERTITTA COLONY PARTNERS LLC

 

 

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

--------------------------------------------------------------------------------